EXHIBIT 10.1(s)(2)
Amendment No. 1
To the Sensient Technologies Corporation
Amended and Restated Supplemental Executive Retirement Plan A
(Effective as of January 1, 2005)
     WHEREAS, Sensient Technologies Corporation (the “Company”) maintains the
Sensient Technologies Corporation Supplemental Executive Retirement Plan A,
effective as of January 1, 2005 (the “Plan”)
                                         for (the “Executive”);
     WHEREAS, the Company desires to increase the percentage applied in
determining Executive’s benefits under the Plan;
     NOW THEREFORE, Sections 3A; 3C 1, 2 and 3; and 12A 3 and 4 of the Plan are
hereby amended, effective as of                     , 20__, by deleting the
figure of ___% and replacing it with ___%.
     IN WITNESS WHEREOF, this Amendment is duly executed this
                     day of                     , 20__.

              SENSIENT TECHNOLOGIES CORPORATION
 
       
 
  By:    
 
       

ATTEST:

     
 
   
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.1(t)(2)
Amendment No. 1
To the Sensient Technologies Corporation
Amended and Restated Supplemental Executive Retirement Plan B
(Effective as of January 1, 2005)
     WHEREAS, Sensient Technologies Corporation (the “Company”) maintains the
Sensient Technologies Corporation Supplemental Executive Retirement Plan B,
effective as of January 1, 2005 (the “Plan”) for
                                         (the “Executive”);
     WHEREAS, the Company desires to increase the percentage applied in
determining Executive’s benefits under the Plan;
     NOW THEREFORE, Sections 4A; 4C 1, 2, 3 and 4; and 13A 3 and 4 of the Plan
are hereby amended, effective as of                     , 20__, by deleting the
figure of ___% and replacing it with ___%.
     IN WITNESS WHEREOF, this Amendment is duly executed this
                     day of                     , 20__.

              SENSIENT TECHNOLOGIES CORPORATION
 
       
 
  By:    
 
       

ATTEST:

     
 
   
 
   

 